ON MOTION FOR REHEARING
In its motion for rehearing, the City says our holding that Bytheway was indefinitely suspended for testifying truthfully under subpoena demonstrates our misunderstanding of the City’s case. The City now advocates that its complaint, which was not the subject of either of the City’s two points of error, was that Bytheway failed as a police officer to adequately prepare himself as a witness. We are not told in the motion how Bytheway failed; therefore, we must presume that the City is alluding to the mention made in its original brief that Bythe-way testified “(w)ithout checking Stephenson’s criminal record.” Our original opinion seems clear — and we now reiterate — that the reputation testimony elicited from Bytheway was required to be based on what he had heard others say, and that it is not legally permissible for any witness to give reputation testimony based only on the accused’s criminal record.
Next, the City takes us to task for not holding that the officers’ statements to the effect that Bytheway’s testimony hurt or imperiled the discipline of the police department was substantial evidence to support the civil service commission’s order. Again, our original opinion seems clear — and we now reiterate — that giving truthful testimony in a judicial proceeding not only is not substantial evidence, but it is no evidence of conduct which either violates any valid departmental rule or is prejudicial to good order.
The motion for rehearing is overruled.